UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

REUVEN GILMORE, et al .

               Plaintiffs,
                                                      Civil Action No. 1-853 (GK)
        v.

PALESTINIAN INTERIM SELF-
GOVERNMENT AUTHORITY, et al . ,

               Defendants.


                                              ORDER

        Plaintiffs are family members and the estate of Esh Kodesh

Gilmore,       a     United    States        national     killed    in    a      shooting    on

October      30,     2000,    in     East     Jerusalem.        They     bring     this    case

against        Defendants,          the     Palestinian     Interim       Self-Government

Authority          ("PA")     and     the     Palestine     Liberation           Organization

( "PLO")       (collectively.,            "Defendants")    pursuant         to    the     Anti-

Terrorism Act of 1991                ("ATA"),      18 U.S.C.    §   2331,     et seq.,      and

related common law theories.

        This matter is before the Court on Defendants'                            Motion for

Judgment       on    the     Pleadings       for   Lack    of   Personal         Jurisdiction

[Dkt.    No.       359].     Upon consideration of the Motion,                    Opposition

[Dkt No. 371], and Reply [Dkt. No. 374], and the entire record
herein,   and   for    the   reasons    stated   in    the   accompanying

Memorandum· Opinion, it is hereby

     ORDERED,   that    Defendants'     Motion   for   Judgment   on        the

Pleadings is denied.




June 23, 2014                           Gladys~'~
                                         et
                                        United States District Judge
                                                                       '-




Copies to: attorneys on record via ECF




                                  -2-